--------------------------------------------------------------------------------


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT between YP Corp., a Nevada corporation (the "Company")
and Peter J. Bergmann ("Bergmann"), is entered into and effective November 3,
2005 (the "Effective Date").


Background


Bergmann and the Company previously entered into an Employment Agreement, dated
June 6, 2004 ("Employment Agreement") that specifies the terms and conditions of
Bergmann's service as Chairman, President and Chief Executive Officer of the
Company and Bergmann's compensation and benefits.


Company previously granted or issued Bergmann an aggregate of 1 ,350,000 shares
of the Company's common stock, $.001 par value per share ("Common Stock"), in
consideration of Bergmann's service as an officer and director of the Company
(the "Original Stock"). 50,000, shares of the Original Stock were granted to
Bergmann in 2002 and are fully vested ("2002 Shares"); 1,000,000 shares of the
Original Stock ("2004 Shares'') were granted to Bergmann pursuant to a
Restricted Stock Agreement dated as of June 6, 2004 ("Restricted Stock
Agreement"); and 100,000 shares of the Original Stock were granted to Bergmann
in April 2005 ("2005 Shares") and were subject to contractual transfer
restrictions similar to the 2004 Shares.


In consideration of the payments and covenants set forth in this Agreement, the
Company and Bergmann desire to enter into this Agreement to provide for their
mutual separation and settlement.


Agreement


NOW THEREFORE IT IS MUTUALLY AGREED AS FOLLOWS;



 
1.
Resignation and Termination: Waivers.



a.     Resignation and Termination. Bergmann has resigned as Chairman and
President of the Company and from any and all positions that he may be deemed to
have held with any of the Company's subsidiaries. The Employment Agreement has
been terminated and superseded by this Agreement and, therefore, is no longer in
force or effect. Bergmann will continue to serve as a director until the
Company's next annual shareholder's meeting and will also continue to serve as
Chief Executive Officer in accordance with and subject to the restrictions and
until the date set forth in and Section 5(f).


b.    Waiver of Severance. Bergmann waives for himself and any of his
affiliates, representatives, creditors or family members any right to severance
benefits under the Employment Agreement in connection with the termination of
the Employment Agreement and/or resignation of any positions held with the
Company or its subsidiaries.


c.     Waiver of Reinstatement. Company is under no obligation to reinstate,
renegotiate or re-execute the Employment Agreement or the terms thereof or
reinstate or employ Bergmann. Bergmann waives any rights to recall or
reinstatement of any past or future wages, bonuses, or compensation not
specifically provided in this Agreement

1

--------------------------------------------------------------------------------




 
2.
Separation Payment; Health Insurance Coverage; Assumption of Lease.



a.     Payments. In complete and full satisfaction and in lieu of all claims for
compensation, benefits, severance or related payments from Company or any and
all of its affiliates, subsidiaries, corporate parents, agents, officers,
shareholders, employees, attorneys, successors, and assigns (collectively
"Released Parties"), and as compensation for the covenants and services
specified in this Agreement, Company will (i) continue to pay Bergmann the
monthly salary he was receiving immediately prior to this Agreement through the
last day of the Retention Period (as defined in Section 5(f)) ("Continuing
Payments") and (ii) pay to Bergmann the equivalent of 18 months of his current
salary in one payment of $337,500 (the "Separation Payment") on or before
January 2, 2006. All applicable withholdings, including taxes, shall be deducted
from the Continuing Payments and Separation Payment


b.     Health Insurance Coverage. The Company will pay Bergmann's COBRA health
payment ("Insurance Coverage") for the shorter of (i) 12 months following the
Effective Date or (ii) until Bergmann is eligible for health coverage under
another employer. Upon being eligible for alternative health care coverage,
Bergmann will submit to the Company a written confirmation of his eligibility
for health coverage from an alternative employer or source.


c.     Satisfaction of All Obligations. The Continuing Payments, Separation
Payment and Insurance Coverage, together with payment of his accrued but unused
vacation pay and payment of as yet unreimbursed business expenses ("Total
Compensation"), will comprise the aggregate and final amount owed to Bergmann
and all of his affiliates, representatives, creditors and family members. As of
the Effective Date, no additional compensation, consideration, payments or
benefits (including, without limitation, health or dental benefits, vacation,
sick leave, insurance or any related or similar benefits) are or will be owed to
Bergmann or any of his affiliates, representatives, creditors or family members.
Notwithstanding the foregoing, the Company may at any time during the Payment
Period (as defined in Section 5(f) below) request that Bergmann re-execute this
Agreement and reaffirm the perpetuity of the Release set forth in Section 4(a)
and, furthermore, the Company may condition any unpaid component of the Total
Compensation upon Bergmann's compliance with such request, provided the Company
is not itself in default or is engaged in any conduct after the date above that
gives rise to any claim by Bergmann. Bergmann's failure to comply with a
re-execution request will permit the Company to withhold any scheduled component
of the Total Compensation without penalty, default or interest until such
request is complied with.



 
3.
Forfeiture of Restricted Stock and Termination of Restricted Stock Agreement.



a.     Forfeiture and Termination. Bergmann hereby forfeits to the Company,
without any additional consideration, compensation or payment, alt shares of
Original Stock beneficially owned by Bergmann or any affiliated party
("Forfeited Shares"), except for all of the 2002 Shares, 600,000 shares of the
2004 Shares and all of the 2005 Shares (collectively, the "Retained Shares").
The Restricted Stock Agreement and any written Agreement associated with the
Retained Shares are hereby terminated and superseded by this Agreement.

2

--------------------------------------------------------------------------------



b.     Continuing Limitation on Transfer. Bergmann agrees not to sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of any Retained Shares
(excluding the 2002 Shares) ("Transfer") before the date on which the
restrictions on the Retained Shares (excluding the 2002 Shares) lapse in
accordance with the vesting schedule set forth in Section 3(c) below. Any
attempted disposition of the Retained Shares (excluding the 2002 Shares) in
violation of the preceding sentence will be null and void, and the Company will
not recognize or give effect to such transfer on its books and records or
recognize the person or persons to who such proposed transfer has been made as
the legal or beneficial owner of the Retained Shares. In the event that a
Transfer is approved by the Company, Bergmann must, prior to consummating or
affecting a Transfer, first obtain the written agreement of the transferee to be
bound by the terms of this Agreement as if such transferee were deemed the
original "grantee" of the Retained Shares.


c.     Lapse of Restrictions. The restrictions on the Retained Shares (excluding
the 2002 Shares) set forth in Section 3(b) will lapse in accordance with the
following schedule, subject to and as adjusted for, in the case of closing
prices of the Company's common stock, stock splits, reverse stock splits,
combinations, rectifications and the like;
 
Date Restriction Lapses*
(earlier to occur of the following)
Percentage of Stock Becomes
Unrestricted*
18 Months from the Effective Date
100%
Change of Control (as defined in the Company's 2003 Stock Plan)
100%
Date that Company's common stock as listed on the Over-the-counter Bulletin
Board, Nasdaq, the American Stock Exchange, The New York Stock Exchange, or a
similar exchange or quotation system ("Exchange") reaches an average closing
price of $4 for three consecutive trading days
20%
Date that Company's common stock as listed on an Exchange reaches an average
closing price of $5 for three consecutive trading days
40%
Date that Company's common stock as listed on an Exchange reaches an average
closing price of $6 for three consecutive trading days
60%
Date that Company's common stock as listed on an Exchange reaches an average
closing price of $7 for three consecutive trading days
80%
Date that Company's common stock as listed on an Exchange reaches an average
closing price of $8 for three consecutive trading days
100%

*Notwithstanding the provisions above, in the event Bergmann materially breaches
the provisions set forth in Section 5(l) the Restricted Shares will no longer be
eligible for vesting and Bergmann must return the Restricted Shares to the
Company without payment or any amount due for such Restricted Shares.

3

--------------------------------------------------------------------------------




 
4.
Releases.



a.     Bergmann Release. Bergmann agrees to release, discharge, cancel, waive
and acquit, for Bergmann and his affiliates, including, without limitation, for
Bergmann's marital community, heirs, executors, administrators, and assigns, the
Released Parties from any and all rights, claims, demands, causes of action,
obligations, damages, penalties, fees, costs, expenses, and liabilities of any
nature whatsoever, whether in law or equity, that Bergmann or his affiliates
currently have, have had or may hereafter have against the Company or the
Released Parties arising out of, or by reason of any cause, matter, or thing
whatsoever existing as of the date of execution of this Agreement, WHETHER KNOWN
TO THE PARTIES AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT, except for any
claim that Bergmann may have under the Indemnification Agreement between the
parties dated June 6, 2004 ("Indemnification Agreement"), which Indemnification
Agreement shall survive the termination of this Agreement. THIS FULL RELEASE OF
ALL CLAIMS includes, without limitation, any claims, demands, or causes of
action arising out of or under, or relating in any manner whatsoever to the
Employment Agreement and/or termination thereof or of any asserted employment of
Bergmann with the Company, Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act of 1991, as amended, the Fair Labor Standards Act, the Family
Medical Leave Act, the Arizona Employment Protection Act, Arizona's Wage Payment
statute, or any other applicable state or federal statute, or any common law
cause of action, including claims for breach of any express or implied contract,
wrongful discharge, tort, personal injury, or any claims for attorney's fees or
other costs, as well as any claims that related to other agreements or
arrangements, whether written or oral, between the Company and Bergmann, except
for any claim that Bergmann may have under the Indemnification Agreement, nor
caused to be instituted on his behalf or any of his affiliate's behalf, any
legal proceeding, including filing any claims or complaint with any government
agency alleging any violation of law or public policy against the Company or the
Company's affiliates, attorneys or agents premised upon any legal theory or
claim whatsoever, including without limitation, contract, tort, wrongful
discharge, and breach of contract.


b.     The Company Release. The Company and the Released Parties agree to
release, discharge, cancel, waive and acquit Bergmann and his affiliates from
any and all rights, claims, demands, causes of action, obligations, damages,
penalties, fees, costs, expenses, and liabilities of any nature whatsoever,
whether in law or equity, that the Company or the Released Parties currently
have, have had or may hereafter have against Bergmann and his affiliates arising
out of, or by reason of any cause, matter, or thing whatsoever existing as of
the date of execution of this Agreement, WHETHER KNOWN TO THE PARTIES AT THE
TIME OF EXECUTION OF THIS AGREEMENT OR NOT. THIS FULL RELEASE OF ALL CLAIMS
includes, without limitation, attorney's fees, and any claims, demands, or
causes of action arising out of, or relating in any manner whatsoever to, the
Employment Agreement, as well as any claims that related to other agreements or
arrangements, whether written or oral, between the Company and Bergmann, The
Company further covenants and agrees that it has not instituted, or caused to be
instituted on the Company's behalf, any legal proceeding, including filing any
claims or complaint with any government agency alleging any violation of law or
public policy against Bergmann and his affiliates premised upon any legal theory
or claim whatsoever, including without limitation, contract, tort, wrongful
discharge, and breach of contract.


5.    Covenants. Bergmann agrees to comply with or satisfy each of the following
covenants and obligations (the "Covenants").


a.     Assumption of Automobile Lease and Home Lease. Bergmann assumes the lease
of the BMW X5 currently acquired by the Company for Bergmann and is responsible
for all payment and related obligations thereunder. If not already accomplished,
Bergmann will also immediately notify the landlord of his current place of
residence in writing (a copy of which will be provided to the Company) of his
relocation and the Company's intent to terminate the lease.

4

--------------------------------------------------------------------------------



b.     Retention of Personal Effects. Bergmann will retain ownership over and be
entitled to keep all of his personal effects, including without limitation,
certain artwork and replacement computers.


c.     No Re-election. Bergmann will not authorize, cause, or consent to his
nomination or his name appearing on any ballot or proxy card of the Company with
respect to his election or appointment as a director of the Company.


d.     Certification and Signing of Annual Report. Provided that such
certifications and Annual Report are complete and accurate, Bergmann will
review, sign and provide all required certifications as the Principal Executive
Officer to the Company's Annual Report on Form 10-K for the fiscal year ended
September 30,2005 expected to be filed with the Securities and Exchange
Commission in December 2005 (the "Annual Report Certification"). Bergmann will
have the opportunity to provide input on the Annual Report and make appropriate
inquiries to ensure its completeness and accuracy.


e.     Certification and Signing of Amended Annual Reports. Provided that such
certifications and amendments are complete and accurate, Bergmann will review,
sign and provide all required certifications as the Principal Executive Officer
with respect to the amendments to the Company's six Annual Reports on Form
10-KSB for the fiscal years ended September 30, 1999 through September 30, 2004
when prepared (the "Amendment Certifications"). Bergmann will have the
opportunity to provide input on the amendments and make appropriate inquiries to
ensure their completeness and accuracy.


f.     Transition. Consultation and Cooperation. From the Effective Date and
until the later of the Annual Report Certification or the Amendments
Certification (and all associated filings with the Securities and Exchange
Commission related thereto), Bergmann will continue to serve as Chief Executive
Officer of the Company (the "Retention Period"). On the last day of the
Retention Period and contemporaneous with the final associated filing with the
Securities and Exchange Commission, Bergmann will no longer serve as Chief
Executive Officer and will be deemed to have immediately resigned such position.
Additionally, on the last day of the Retention Period, Bergmann will deliver to
the Company a written resignation letter to mat effect. Notwithstanding (but in
no way limiting) the foregoing, during the period from the Effective Date and
ending January 2, 2006 (''Payment Period"), and without any additional
consideration, compensation or payments, Bergmann will use reasonable efforts to
comply with all reasonable requests made by Company to facilitate an orderly and
successful transition of the duties and services previously fulfilled and
provided by Bergmann. During the Payment Period, upon reasonable notice and
subject to his prior professional commitments, Bergmann will make himself
available telephonically and will cooperate with Company in good faith to meet
the objectives of such inquiry or request ("Consultation Obligation"), Bergmann
will use his reasonable efforts to ensure that any services provided to Company
pursuant to this Agreement will be performed in a professional and workmanlike
manner, in good faith and without a view toward or with an intention to impair
or undermine the purposes of this Agreement. Bergmann acknowledge that, except
as provided herein, he no longer has any authority to execute contracts,
agreements, documents or instruments, or negotiate on behalf of Company or
otherwise to bind Company, unless expressly authorized by Company's Board of
Directors. Except as provided herein, for all purposes of this Agreement,
between the end of the Retention Period and the end of the Payment Period,
Bergmann will be and act as an independent contractor and not as partner, joint
venturer, or agent, and will not bind nor attempt to bind the Company to any
contract or obligation. As an independent contractor, Bergmann is solely
responsible for all taxes, withholdings, and other statutory or contractual
obligations of any sort except as provided herein.

5

--------------------------------------------------------------------------------



g.     Confidentiality and Non-Disclosure. Bergmann and Company recognizes and
acknowledges that Company's trade secrets, proprietary information and know-how
(including, without limitation, any information, materials, records, financial
statements or books provided to or created by Bergmann during the term of the
Employment Agreement), as they may exist from time to time ("Confidential
Information"), to which he has had and may continue to have access to and
knowledge of, are valuable, special and unique assets of Company's business.
Neither Bergmann nor his affiliates will, during or after the term of this
Agreement, in whole or in part, disclose such Confidential Information to any
party for any reason or purpose whatsoever, nor will he or any of his affiliates
make use of any such Confidential Information for their own purposes or for the
benefit of any third-party under any circumstances during or after the term of
this Agreement, provided that these restrictions will not apply to such
Confidential Information which is in the public domain (provided that neither
Bergmann nor his affiliates was responsible, directly or indirectly, for such
dissemination into the public domain). Bergmann will use his best efforts to
cause all persons or entities to which any Confidential Information will be
disclosed by either of them hereunder to observe the terms and conditions set
forth herein as though each such person or entity was bound hereby.


h.     Return of Company Property and Information. Bergmann shall immediately
deliver to the Company any Company records, documents, notes, manuals, lists,
and other tangible items (whether in original or duplicate form) in Bergmann's
possession or control. Bergmann represents and warrants that he has not taken
nor retained any Company property.


i.     Public or Private Statements. Bergmann and the Company will each refrain
from making any public or private statements or comments, disparaging or
otherwise, whether orally, in writing, or transmitted electronically (including
e-mail or postings on Internet chat boards), concerning or in any way related to
the other, its business, its prospects, its services, its current or former
officers, directors or consultants, or the Internet or online Yellow Pages
industry that may, directly or indirectly, have a material adverse effect upon
the other's business, prospects or goodwill or its reputation or that of its
employees, officers, or directors.


j.     Communication with Certain Parties. Unless specifically authorized,
Bergmann will refrain from communicating, either orally, in writing, or via
electronic transmission, with any shareholder of Company (individual,
institutional, or otherwise) or any parties with which the Company has a
contractual or business relationship, including, without limitation, any
employee, customer, or shareholder, with respect to matters concerning the
Company's business, client base or prospects or about Bergmann's departure and
separation from Company; provided, however, that he may, subject to the other
provisions of this Agreement, and notice to the Company, communicate with
executive officers, directors, employees, customers, vendors, partners and
shareholders of the Company as necessary to reasonably and properly satisfy his
obligations under this Agreement.

6

--------------------------------------------------------------------------------



k.     Bad Faith Acts. Bergmann and Company will refrain from, directly or
indirectly, engaging in any act or omission that is in bad faith and to the
material detriment of the other patty or its business, prospects or goodwill.


1.     Non-Competition. Neither Bergmann nor any of his affiliates will,
directly or indirectly, either individually or hi connection with another entity
or any third-party, compete with the Company or participate in the development
of a product or the provision of services that reasonably could be deemed to be
competitive with any of the Company's products, services, concepts or lines of
business, for a period of 18 months from the Effective Date. The Company's
business, products, services or lines of business are specifically defined as
the creation and production of an online business directory similar to the
printed Yellow Pages. This provision will only apply to entities that derive
more than 10% of their revenues from competitive business activities. The amount
allocated as compensation to this non-compete are of equal value over the life
of the non-compete, notwithstanding any prepayments. If however, the Company
pays for and obtains an outside valuation expert that opines for different
valuations for the non-compete than the parties herein expressly agree to accept
those valuations will control,



 
m.
Non-Solicitation



(i)     Non-Solicitation of Customers. Neither Bergmann nor any of his
affiliates, whether personally or as an agent, employee, consultant, or in any
other capacity on behalf of any person or entity, will, for a period of 18
months form the Effective Date, directly or indirectly solicit, do business
with, call upon, handle, deliver products or render services to any active or
prospective Customer (as defined below) of the Company, for the purpose of
soliciting or selling such Customer the same as, similar to, or related products
or services that the Company provides, as defined above. For purposes of this
paragraph, "Customer" shall mean the corporate customer itself, the
representatives of the corporate customer, and any affiliated entity of the
corporate customer.


(ii)     Non-Solicitation of Employees and Independent Contractors. For a period
of 18 months from the Effective Date, neither Bergmann nor any of his affiliates
will, either alone or as an agent, employee, partner, representative, affiliate,
or in any other capacity on behalf of any person or entity, directly or
indirectly, go into business with or hire any Company employee or independent
contractor that provided services to the Company or solicit, induce, or recruit
any Company employee or independent contractor that provided services to the
Company to end its relationship with Company for the purpose of having such
Company employee or independent contractor engage in services that are the same
as, similar to or related to the services that such Company employee or
independent contractor provided for Company.


n.     Reasonableness of Restrictions and Provision for Reduction. Bergmann
expressly acknowledges and agrees that the time and scope limitations contained
above in subparagraphs 1 and m of this Section 5 are entirely reasonable and are
properly and necessarily required for the adequate protection of the business
and intellectual property of Company. If a court of competent jurisdiction
determines that 18 months is unreasonable or unenforceable, then the period will
be 12 months. If a court of competent jurisdiction determines that 12 months is
unreasonable or unenforceable, then the period will be 9 months. If a court of
competent jurisdiction determines that 9 months is unreasonable or
unenforceable, then the period will be 6 months.

7

--------------------------------------------------------------------------------



o.     Further Assurances and Cooperation. Bergmann will use his reasonable
efforts to cooperate with the Company and with Company's representatives,
officers, directors and agents in connection with any steps required to be taken
as part of their respective obligations under this Agreement, and will (a) upon
request, furnish to Company such further information; (b) execute and deliver to
Company such other documents; and (c) do such other acts and things, all as
Company may reasonably request for the purpose of carrying out the intent of
this Agreement, including, without limitation, the re-execution of this
Agreement, to the fullest extent permitted by law and subject to the provisions
of this Agreement.


6.    Representations and Warranties. Bergmann, acknowledging that the Company
is relying upon the truth and accuracy of such representations and warranties,
represents and warrants to the Company as follows:


a.     Review of Agreement. He has been given the opportunity and has in feet
read this entire Agreement, it is in plain language, and he has had all
questions regarding its meaning answered to his satisfaction.


b.     Independent Advice. He has been given the full opportunity to obtain the
independent advice and counsel from an attorney of his own choosing and has in
fact done so.


c.     Understanding of Terms. He fully understands the terms, contents and
effects of this Agreement.


d.     Voluntary Act. He is entering into this Agreement knowingly and
voluntarily in exchange for the consideration in this Agreement and mat no other
representations have been made to him to induce or influence his execution of
this Agreement.


7.    Termination. Upon the material breach of this Agreement, including,
without limitation, the Consulting Obligation or a Covenant by Bergmann or upon
the material breach of any representation or warranty, and in each case (other
than a breach of a representation or warranty) after written notice by the
non-breaching party and a 30-day opportunity to cure (5-day Opportunity to cure
in the case of payment to Bergmann hereunder), the other may proceed to
arbitration under Section 8 below.


8.    Arbitration. The parties agree to arbitrate any and all disputes of any
kind or nature (whether in contract, tort or otherwise, or relating to any
statute or other law and whether involving direct, consequential, punitive,
statutory or other damages of any kind) under, in relation to, or in connection
with this Agreement or any actions or omissions by any party under, in relation
to or in connection with the transition relationship contemplated by this
Agreement. It is me express intent of this provision that every aspect of the
parties' dispute or controversy be subject to final and binding arbitration.
Arbitration shall take place in Los Angeles, CA and shall be conducted under the
commercial arbitration rules (or other similar and applicable rules) of the
American Arbitration Association. The parties shall act in good faith to select
a single arbitrator or three arbitrators if any party so chooses (with each
party selecting one arbitrator who will jointly select the third); provided,
that if the parties do not agree on an arbitrator(s), then the American
Arbitration Association shall select the arbitrators). The decision of the
arbitrator shall be final and binding, and not subject to appeal for any reason.
The parties agree that the arbitrator shall award attorneys fees, costs, and ail
costs and fees of the American Arbitration Association to the prevailing party
in the arbitration. The arbitration award or other orders can be confirmed
and/or enforced through the Los Angeles County Superior Court. The arbitrator's
fees and any administrative fees shall be divided equally between the parties.
This provision does not affect the Company's ability to seek injunctive relief
with the appropriate state or federal court in order to prevent any threatened
or actual breach of the Covenants by Bergmann.

8

--------------------------------------------------------------------------------



9.    Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the internal laws of the State of Arizona without
giving effect to any choice of law or rule that would cause the application of
the laws of any jurisdiction other than the internal laws of the State of
Arizona to the rights and duties of the parties.


10.    Severability. If any provision of this Agreement or the application
thereof is held to be invalid, void or unenforceable for any reason, the
remaining provisions not so declared will be construed so as to comply with the
law, and will nevertheless continue in full force and effect without being
impaired in any manner whatsoever.


11.    Headings. The headings in this Agreement are for reference only and will
not affect the interpretation of this Agreement


12.    Notices. All notices, demands, or other communications that are required
or are permitted to be given under this Agreement must be in writing and are
sufficient upon personal delivery, facsimile, or on the third business day
following due deposit in the United States Mail, postage prepaid, and sent
certified mail, return receipt requested, correctly addressed to the addresses
of the parties as follows:



 
If to Bergmann:
Peter J. Bergmann

   
578 Washington Blvd.

   
Suite 214

   
Marina Del Ray, CA 90292

   
phone: (310) 578-2040

   
fax: (310) 388-4617

   
e-mail: tvprodll@att.net




 
If to Company:
YPCorp.

   
4840 East Jasmine Street, Suite 105

   
Mesa, Arizona 85205-3321

   
Fax: (480) 860-0800

   
Attn: President


9

--------------------------------------------------------------------------------



13.    Attorney's Fees. In the event of any litigation or any other legal
proceeding, including arbitration, relating to this Agreement, including without
limitation, any action to interpret or enforce this Agreement, the prevailing
party will be entitled to reasonable attorneys' fees and costs of suit or
arbitration.


14.    Intent to be Binding. This Agreement may be executed in any number of
counterparts and by facsimile, and each counterpart and/or facsimile constitutes
an original instrument, but all such separate counterparts and/or facsimiles
constitute one and the same agreement. Neither party to this Agreement will seek
to have any term, provision, covenant, or restriction of this Agreement to be
held invalid. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the successors and assigns of Company, any person or
entity which purchases substantially all of the assets of Company or with whom
Company merges, and any subsidiary, affiliate, corporation, or operating
division of the previously described entities.


15.    Entire Agreement. This Agreement supersedes all prior agreements, whether
written or oral, between the parties with respect to its subject matter
(including, without limitation, the Employment Agreement and the Restricted
Stock Agreement, any letter of intent, heads of agreement, conceptual agreement,
or e-mail communication), except for the Indemnification Agreement which shall
remain in fill force and effect, and constitutes a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the patty to be charged with
the amendment


16.    Injunctive Relief Damages and Forfeiture. Due to the nature of Bergmann's
prior position with the Company, and with full realization mat a violation of
the Covenants set forth in Section 5 of this Agreement will cause the Company
immediate and irreparable injury and damage, which is not readily measurable and
to protect the Company's interests, Bergmann understands and agrees that, in
addition to instituting legal proceedings to recover damages resulting from a
breach of this Agreement, the Company may seek to enforce Section 5 of this
Agreement with an action for injunctive relief to cease or prevent any actual or
threatened violation of this Agreement by Bergmann.


17.    No Admission Clause. Neither the consideration furnished pursuant to this
Agreement, nor this Agreement is an admission of any violation of rights, or
termination or breach of the Employment Agreement by the Company or any
affiliate or agent of the Company. The Company denies any violation of rights Or
termination or breach of the Employment Agreement and denies any liability to
Bergmann.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, The Parties signed this Agreement as of the Effective Date.


CAUTION! THIS IS A RELEASE! READ BEFORE SIGNING!


 

 
YP CORP., a Nevada corporation
         
/s/ W. Chris Broquist
   
By: W. Chris Broquist
   
Its: CFO
         
/s/ W. Chris Broquist
   
W. Chris Broquist
 

 
Re-Execution:


By signing below, 1 reaffirm the terms and conditions of this Separation
Agreement and specifically acknowledge the release of claims set forth in
Section 4(a).


Re-Execution Date:
3 Nov. 2005
 
/s/ Peter J. Bergmann
       
Peter J. Bergmann
 





[SIGNATURE PAGE TO SEPARATION AGREEMENT)
 
11

--------------------------------------------------------------------------------